Citation Nr: 0501376	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-37 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, ME, BH, and PT


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
October 1961.  This matter arises from a May 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied service 
connection for chronic obstructive pulmonary disease.  

The veteran was afforded a personal hearing at the RO before 
RO Hearing Officer in August 2004.  A transcript of that 
hearing is associated with the claims file.

In January 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

The Board notes that the veteran submitted a notice of 
disagreement to a May 2003 rating action that assigned a 10 
percent disability evaluation for tinnitus and a 
noncompensable disability evaluation for bilateral hearing 
loss, after granting service connection for the same.  A 
Statement of the Case addressing these issues was furnished 
to the veteran in October 2003.  The veteran submitted a 
substantive appeal in November 2004 that made no reference to 
the hearing loss and tinnitus issues.  As such, the Board 
finds that those issues are not subject to appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of service medical records shows that the veteran 
was diagnosed and treated for pneumonia and bronchitis on 
multiple occasions.  Although he was observed to have had 
frequent episodes of upper respiratory infections, the 
veteran's discharge examination indicated that his lungs and 
chest were normal.  Post-service medical evidence shows that 
the veteran has been diagnosed as having chronic obstructive 
pulmonary disease.  Statements received from S. Al-Andary, 
M.D., (January 2004) and a VA physician, (March 2004) have 
linked the veteran's current chronic obstructive pulmonary 
disease with his active military service.  Both physicians 
indicated that the veteran's service medical records 
documented the diagnosis of chronic obstructive pulmonary 
disease and "chronic" bronchitis.  However, the Board fails 
to find a clear diagnosis of either condition in service.  
For this reason, the Board finds a remand is necessary to 
afford the veteran a VA examination to determine the nature 
and etiology of his chronic obstructive pulmonary disease.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2004).

The Board also notes that the statement from  Dr. Al-Andary 
indicated that the veteran was in receipt of disability 
benefits through the Social Security Administration (SSA).  
The SSA decision awarding the veteran these benefits, to 
include the records that it considered in making the decision 
are not of record.  The duty to assist particularly applies 
to relevant evidence known to be in the possession of the 
Federal Government, such as VA, or Social Security records.  
See 38 C.F.R. § 3.159(c)(2) (2004).  Therefore, the RO must 
obtain all available records relating to the veteran's claim 
for Social Security disability benefits.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his chronic obstructive pulmonary disease 
or any other respiratory problems since 
service discharge.  If any of these 
records cannot be obtained, inform the 
veteran of the records that could not be 
obtained, including what efforts were 
made to obtain them.

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Bay Pines VA Medical Center since April 
2002.

3.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

4.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
extent and etiology of any currently 
present respiratory disability.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report should reflect 
that the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
it is more likely, less likely, or as 
likely as not that any current 
respiratory disorder (including but not 
limited to chronic obstructive pulmonary 
disease and chronic bronchitis) had its 
onset during the veteran's active 
military service.  The examiner should 
reconcile his/her opinion with any 
opinion currently of record that may 
differ with it, if that is the case.  The 
rationale for all opinions expressed must 
also be provided.

5.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the September 2004 Supplemental Statement 
of the Case, and discussion of all 
pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.  

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


